Citation Nr: 1402462	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-00 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of a left second toe fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1953 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which declined to reopen a previously denied claim for service connection for a right knee disorder.

The Veteran testified at a Travel Board hearing in May 2012 in Providence, Rhode Island, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is in the claims file.

In June 2012, the Board reopened the Veteran's claim for service connection for a right knee disorder and remanded it for additional development.  The claim was remanded again for further development in March 2013.  The matter now returns to the Board for review.


FINDING OF FACT

The Veteran's right knee conditions, including osteoarthritis, patellar subluxation, a torn meniscus, and a Baker's cyst, are not related to service or caused or aggravated by service-connected residuals of a left second toe fracture.




CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in letters dated June 2009 and April 2013.  His claim was then readjudicated in a May 2013 supplemental statement of the case.  Therefore, while he did not receive adequate notice prior to the initial adjudication of his claim, there is no prejudice to the Veteran as the claim was later readjudicated after adequate notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  VA examinations and opinions were obtained which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing in May 2012.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2013).

In this case, the Veteran has been diagnosed with osteoarthritis, patellar subluxation, a torn meniscus, and a Baker's cyst in his right knee.  The evidence also shows the Veteran sustained a knee injury in service when he fell at a theater in November 1954.  He was also involved in a motor vehicle accident (MVA) during service, and he alleges that he sustained a knee injury at that time.  Therefore, elements (1) and (2) above have been met.  The pertinent question is whether there is a nexus between the current conditions and service.

The Board finds that the overall weight of the evidence is against a finding that element (3) has been satisfied.  A VA examination was conducted in August 2011.  The examiner noted the Veteran's prior diagnosis of osteoarthritis, and also noted patellar subluxation during the examination.  After a review of the claims file, a history provided by the Veteran, and an examination, the examiner stated that the Veteran's right knee condition was not related to service.  No chronic injury was diagnosed or observed at that time, and his lower extremity was normal at the time 


of his separation examination.  Over 20 years had passed before the Veteran consulted a physician about this.  In a July 2012 addendum opinion, the examiner noted that while the Veteran had reported subjective complaints, there was no objective evidence of any follow-up, tests, or procedures until more than 20 years after service.  Therefore, it was less likely than not that osteoarthritis, patellar subluxation, a torn meniscus, or a Baker's cyst was related to service.

The Board obtained a Veterans Health Administration (VHA) opinion in July 2013.  This examiner concluded that the Veteran's right knee condition was more likely due to wear and tear over decades of use and the typical process of osteoarthritis.  He noted that there was no medical evidence of a significant right knee injury sustained in an MVA in 1954.  Photographic evidence from shortly after the accident and submitted by the Veteran showed him with his right knee flexed ninety degrees.  The examiner noted that this was not the position the knee is usually held in when it is significantly injured, and in fact weakened the Veteran's assertion of a right knee injury resulting from the MVA.  There was no evidence of a knee injury on the Veteran's separation examination, and the evidence did not reflect medical treatment of a knee condition until 2001, 47 years after service.  The examiner stated that, in his experience, knee injuries that cause permanent disability do so in far less than 47 years.  The Veteran's advanced age at which his right knee condition presented is far more consistent with a diagnosis of osteoarthritis than a condition caused by one or both injuries sustained when he was 21 years old.

Notably, the VHA examiner also stated that there was no medical record of a right knee injury sustained during a fall at the theater.  As stated above, service records do in fact document such an injury.  However, the examiner provided further explanations to support the underlying conclusion that the current knee conditions were not related to this injury in service, namely the normal findings at separation and the absence of any complaints for many years after service, which were corroborated by the August 2011 VA examiner.

The Veteran submitted a September 2013 opinion from his private physician, which noted the Veteran's report of a twisted right knee following the MVA in service, and continuous pain symptoms since that time.  Based on this history and a physical examination, the physician opined that right knee arthritis was related to the MVA from service.  

However, the Board finds this opinion to be less probative than the VA and VHA opinions.  The private physician does not address the normal findings from the Veteran's separation examination.  Moreover, while the opinion is based upon the Veteran's report of continuous pain symptoms since the accident, additional treatment records indicate that this history is not credible.  The Veteran reported in December 2000 that he had experienced knee pain for only a period of 3 months after rising up a large step in August 2000.  These records also noted that symptoms from an earlier episode of right knee bursitis in 1990 had resolved.  In October 2001, he reported that his condition had improved since 2000 before experiencing knee pain while jogging.  Collectively, these findings are not consistent with his claim of ongoing right knee symptoms since service, and weigh heavily against the claim he now makes that he has had problems since his discharge in 1954.  The Board is not holding that corroboration is required.  Rather, the Board finds his recent assertions of continuous symptoms to be less credible than the contemporaneous records which reflect temporary symptoms in 1990 and a recent onset of knee pain in August 2000.  Because the September 2013 opinion is based upon an inaccurate factual premise, it holds little probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

While the Board has considered the Veteran's own statements regarding the etiology of his condition, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering competent medical opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of conditions such as arthritis, patellar subluxation, a torn meniscus, or a Baker's cyst falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Finally, VA records from April 2011 noted a history of right knee osteoarthritis, status post military injury.  However, there is no further explanation to support this conclusion, and therefore it too holds little probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In sum, the overall weight of the competent medical evidence is against a finding that the Veteran's current right knee conditions are related to service.

The Veteran also claimed service connection for his right knee as secondary to his residuals of a fractured left toe.  In March 2013, the Veteran's representative argued that residual pain from the Veteran's toe condition could cause an altered gait which affects the mechanics of ambulating with the right knee.  

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

An additional VA opinion was obtained in April 2013.  After a review of the claims file, the examiner stated that it was less likely than not that the Veteran's right knee condition was proximately due to or aggravated by his service-connected left toe condition.  Similar to his knee condition, there is no documentation of any complaint or sequelae from his foot injury for more than 20 years after service, to include an antalgic gait.

The July 2013 VHA opinion stated that there was no medical evidence of an altered gait due to a left second toe fracture.  Such an altered gait would probably have been mentioned in the separation examination.  The examiner noted that such an altered gait would also have been mentioned in the March 2011 private records.  While the examiner stated that this was not the case, the Board notes that these records did in fact note a mildly antalgic gait.  However, the cause was not specified beyond the bilateral lower extremities.  





The examiner further noted that he was not sure the Veteran had even claimed an altered gait due to his left toe injury.  The Board notes that during a February 2012 VA examination of the foot, the Veteran stated that his right knee condition required him to place more weight on his left foot, suggesting that his right knee was the cause of this gait abnormality.  This is also supported by April 2011 VA records which also noted a gait disturbance due to a right knee condition.  The evidence also indicates the Veteran complained of problems with balance and coordination, and that his physicians considered a cervical spine compression as a possible cause.  Ultimately, the evidence does not show that an altered gait exists as a result of the Veteran's left toe condition, beyond the bare possibility of such raised by the Veteran's representative.

The VHA examiner further stated that there was no medical evidence of any other pathological process caused by a left toe fracture that could directly or indirectly produce a condition of the right knee.  He also noted that right knee symptoms troublesome enough to bring to a doctor's attention would be expected within ten or twenty years of the left toe fracture, if that injury somehow produced a condition of the right knee.  He again reiterated that the advanced age at which the Veteran's right knee condition presented was far more consistent with a diagnosis of osteoarthritis than a knee condition caused or aggravated by a left toe injury sustained in service.

Both the VA and VHA examiners concluded that a right knee condition was not secondary to service-connected residuals of a left toe fracture.  There is no competent medical opinion to refute this conclusion, and the Veteran's representative has not demonstrated the necessary knowledge or expertise to offer 

a competent medical comment on etiology.  Therefore, service connection on a secondary basis is not warranted.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


